IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR 59,920-02


EX PARTE DARLIE LYNN ROUTIER





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. W96-39973-J(A) IN CRIMINAL DISTRICT COURT NO. 3

DALLAS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	On February 4, 1997, applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Routier v. State, 112
S.W.3d 554 (Tex. Crim. App. 2003).
	Applicant presents ten allegations in her application in which she challenges the
validity of her conviction and resulting sentence.  Although an evidentiary hearing was
not held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 1st DAY OF December, 2004.

Do Not Publish